DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hatakeyama et al (JP 2017-248014, using US 20200190115 as a translations).
Regarding claim 1, Hatakeyama discloses that an organic light-emitting device comprising:
a first electrode 102 (Fig. 1);
a second electrode 108 facing the first electrode 102 (Fig. 1);
an organic layer (See 1-4061R, 1-5100-R100, 1-6200-R100, 1-7400-R100) between the first electrode and the second electrode, -the organic layer comprising an emission layer; and at least one heterocyclic compound represented by Formula 1,wherein the first electrode comprises indium tin oxide (ITO), indium zinc oxide (IZO), tin oxide (SnOz), zinc oxide (ZnO), magnesium (Mg), silver (Ag), aluminum (Al), aluminum-lithium (AI-Li), calcium (Ca), magnesium-indium (Mg-In), magnesium-silver (Mg-Ag), or any combination thereof (para. 0152), and the second electrode comprises lithium (Li), Ag, Mg, Al, Al-Li, Ca, Mg-In, Mg-Ag, ITO, IZO, ytterbium(Yb), silver-ytterbium(Ag Yb), or any combination thereof (para. 0431):

    PNG
    media_image1.png
    484
    733
    media_image1.png
    Greyscale
A1 to A7 are each independently selected from a Cs5-Ceo carbocyclic group and a C1-C60 heterocyclic group, A1 and A2 are optionally linked to each other via a first linking group, A4 and A5 are optionally linked to each other via a second linking group, X1 and X2 are each independently O or S, Li is a substituted or unsubstituted C3-C60 carbocyclic group or a substituted or unsubstituted C1-C60 heterocyclic group, b1 is an integer from 0 to 3, Ar is a substituted or unsubstituted C3-C60 carbocyclic group or a substituted or unsubstituted C1-Ceo heterocyclic group, C1 is an integer from 1 to 3, R1 to R7 are each independently selected from a group represented by Formula 2, hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazino group, a hydrazone group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof, a substituted or unsubstituted C1-C60 alkyl group, a substituted or unsubstituted C2-C60 alkenyl group, a substituted or unsubstituted C2-C60 alkynyl! group, a substituted or unsubstituted C1-C60 alkoxy group, a substituted or unsubstituted C3-C10 cycloalkyl group, a substituted or unsubstituted C1-C10 heterocycloalkyl group, a substituted or unsubstituted C3-C10 cycloalkenyl group, a substituted or unsubstituted C6-C60 heterocycloalkenyl group, a substituted or unsubstituted C60 aryl group, a substituted or unsubstituted C6-C60 aryloxy group, a substituted or unsubstituted C6-C60 arylthio group, a substituted or unsubstituted C60 heteroaryl group, a substituted or unsubstituted monovalent non-aromatic condensed polycyclic group, a substituted or unsubstituted monovalent non-aromatic condensed heteropolycyclic group, -Si(Q11)(Q12)(Q13), -N(Q11)(Q12), -B(Q11)(Q12), -C(=O)(Q11),-S(=O)2(Q11), and -P(=O)(Q11)(Q12), 
a1 to a7 are each independently an integer from 1 to 10, at least one substituent of the substituted C3-C60 carbocyclic group, the substituted C1-C60 heterocyclic group, the substituted C1-C60 alkyl group, the substituted C2-C60 alkenyl group, the substituted C2-C60alkynyl group, the substituted C1-C60 alkoxy group, the substituted C3-C10 cycloalkyl group, the substituted C1-C10 heterocycloalkyl group, the substituted C3-C10 cycloalkenyl group, the substituted C1-C10 heterocycloalkenyl group, the substituted Cs-Ceo aryl group, the substituted Ce-Ceo aryloxy group, the substituted Ce-Ceo arylthio group, the substituted C1-Ceo heteroaryl group, the substituted monovalent non-aromatic condensed polycyclic group, and the substituted monovalent non-aromatic condensed heteropolycyclic group is selected from: 
deuterium, -F, -Cl, -Br, -l, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazone group, a C1-Ceéo alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, and a C1-C60 alkoxy group; 
a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, and a C1-Ceo alkoxy group, each substituted with at least one selected from deuterium, -F, -Cl, -Br, -l, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazone group, a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C1-C60 aryl group, a C1-C60 aryloxy group, a C1-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, -Si(Q11)(Q12)(Q13), - N(Q11)(Q12), -B(Q11)(Qi2), -C(=O)(Q11), -S(=O)2(Q11), and -P(=O)(Q11)(Q12); 
a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C6-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, a biphenyl group, and a terphenyl group;
a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, a biphenyl group, and a terphenyl group, each substituted with at least one selected from deuterium, -F, -Cl, -Br, -l, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazone group, a C1-Ceo alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, a C1-C60 alkoxy group, a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C1-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, a biphenyl group, a terphenyl! group, -Si(Q21)(Qz22)(Qz23), -N(Qz21)(Qz22), -B(Qz21)(Qz22), -C(=O0)(Qa21), -S(=O)2(Qa1), and -P(=O)(Q21)(Qz22); and 
-Si(Q31)(Q32)(Q33), -N(Q31)(Q32), -B(Q31)(Qsz2), -C(=O)(Q31), -S(=O)2(Q31), and -P(=O)(Q31)(Q32), Q1 to Qs, Q11 to Qi3, Q21 to Q23, and Q31 to Q33 are each independently selected from hydrogen, deuterium, -F, -Cl, -Br, -l, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazone group, a C1-Ceo alkyl group, a C2-Ceo alkenyl group, a C2-Ceo alkynyl group, a C1-Ceo alkoxy group, a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a Ce-Ceo aryl group, a Ce-Ceo aryl group substituted with a C1-Ceo alkyl group, a C1-Ceo heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, a biphenyl group, and a terphenyl group, and 
* indicates a binding site to a neighboring atom.

    PNG
    media_image2.png
    1992
    1224
    media_image2.png
    Greyscale

Reclaim 2, Hatakeyama discloses that the first electrode is an anode, the second electrode is a cathode, the organic layer comprises the at least one heterocyclic compound, the organic layer further comprises a hole transport region between the first electrode and the emission layer and an electron transport region between the emission layer and the second electrode, the hole transport region comprises a hole injection layer, a hole transport layer, an emission auxiliary layer, an electron blocking layer, or any combination thereof, and the electron transport region comprises a hole blocking layer, an electron transport layer, an electron injection layer, or any combination thereof (Fig. 1).
Reclaim 3, Hatakeyama discloses that the emission layer comprises a dopant and a host, and  the host comprises the at least one heterocyclic compound (Fig. 1).
Reclaim 4, Hatakeyama discloses that the dopant is a fluorescent dopant or a phosphorescent dopant (Fig. 1). 
Reclaim 5, Hatakeyama discloses that the emission layer comprises a dopant and a host, and the dopant comprises the at least one heterocyclic compound (Fig. 1).
Reclaim 6, Hatakeyama discloses that the host further comprises a compound represented by Formula 301: 
[Ar301 ]xb11-[(L301)xb1-R301 ]xb21, wherein, in Formula 301, Ar301 is a substituted or unsubstituted C5-Ceo carbocyclic group or a sub: or unsubstituted C1-Ceo heterocyclic group, xb11 is 1, 2, or 3, 
L301 is selected from a substituted or unsubstituted C3-C10 cycloalkylene a substituted or unsubstituted C1-C10 heterocycloalkylene group, a substituted or unsubstituted C3-C10 cycloalkenylene group, a substituted or unsubstituted C1-C10 heterocycloalkenylene group, a substituted or nsubstituted C1-C60 arylene group substituted or unsubstituted C1-C60 heteroarylene group, a substituted or unsul divalent non-aromatic condensed polycyclic group, and a substituted or unsub: 
divalent non-aromatic condensed heteropolycyclic group,  xb1 is an integer from 0 to 5, 
R301 is selected from deuterium, -F, -Cl, -Br, -l, a hydroxyl group, a cyan a nitro group, an amidino group, a hydrazino group, a hydrazone group, a subs or unsubstituted C1-C60 alkyl group, a substituted or unsubstituted C2-C60 alkenyl group, a substituted or unsubstituted C2-C60 alkynyl group, a substituted or unsubstituted C1-C60 alkoxy group, a substituted or unsubstituted C3-C10 cyclosalkyl group, a substituted or unsubstituted C1-C10 heterocycloalkyl group, a substitute unsubstituted C3-C10 cycloalkenyl group, a substituted or unsubstituted C1-C10 heterocycloalkenyl group, a substituted or unsubstituted C6-C60 aryl group, a substituted or unsubstituted C6-C60 aryl group, a substituted or unsubstituted C1-C60 aryloxy group, a substituted or unsubstituted C1-C60 arylthio group, a substituted or unsubstituted C1-C60 heteroaryl group, a substituted or unsubstituted monovalent non-aromatic condensed polycyclic group, a substituted or unsubstituted monovalent non-aromatic condensed heteropolycyclic group, -Si(Q301)(Q302)(Q303), -N(Q301)(Q302), -B(Q301)(Q302), -C(=O)(Q301), -S(=O)2(Q301), and - P(=O)(Q301)(Q302),
xb21 is an integer from 1 to 5, and Q301 to Q303 are each independently selected from a C1-C10 alkyl group, a C1-C10 alkoxy group, a phenyl group, a biphenyl group, a terpheny! group, and a naphthyl group (See refereed composition above).
Reclaim 7, Hatakeyama discloses that the emission layer comprises the at least one heterocyclic compound, the at least one heterocyclic compound is a thermally activated delayed fluorescence (TADF) emitter, and the emission layer is to emit delayed fluorescence (Fig. 1).
Reclaim 8, Hatakeyama discloses that the emission layer is a first emission layer to emit a first color light, the organic light-emitting device further comprises, between the first electrode and the second electrode, |) at least one second emission layer to emit a second color light or ii) at least one second emission layer to emit a second color light and at least one third emission layer to emit a third color light, a maximum emission wavelength of the first color light, a maximum emission wavelength of the second color light, and a maximum emission wavelength of the third color light are identical to or different from each other, and the first color light and the second color light are emitted in the form of mixed light, or the first color light, the second color light, and the third color light are emitted in the form of mixed light (Fig. 1).
Reclaim 9, Hatakeyama discloses that a heterocyclic compound represented by Formula 1:


    PNG
    media_image1.png
    484
    733
    media_image1.png
    Greyscale

wherein, in Formulae 1 and 2,
A: to A7 are each independently selected from a Cs5-Ceo carbocyclic group and a
C1-C60 heterocyclic group, A1 and A2 are optionally linked to each other via a first linking group, A4 and A5 are optionally linked to each other via a second linking group, X1 and X2 are each independently O or S, Li is a substituted or unsubstituted C3-Ceo carbocyclic group or a substituted or unsubstituted C1-C60 heterocyclic group, b1 is an integer from 0 to 3, 
Ar1 is a substituted or unsubstituted C3-Ceo carbocyclic group or a substituted or unsubstituted C1-Ceo heterocyclic group, c1 is an integer from 1 to 3, R1 to R7 are each independently selected from a group represented by Formula 2, hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazino group, a hydrazone group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof, a substituted or unsubstituted C1-Ceo alkyl group, a substituted or unsubstituted C2-C60 alkenyl group, a substituted or unsubstituted C2-C60 alkynyl group, a substituted or unsubstituted C1-C60 alkoxy group, a substituted or
unsubstituted C3-C10 cycloalkyl group, a substituted or unsubstituted C1-C10
heterocycloalkyl group, a substituted or unsubstituted C3-C10 cycloalkenyl group, a
substituted or unsubstituted C1-C10 heterocycloalkeny! group, a substituted or
unsubstituted C6-C30 aryl group, a substituted or unsubstituted C6-C60 aryloxy group, a
substituted or unsubstituted C6-C60 arylthio group, a substituted or unsubstituted C1-C60
heteroaryl group, a substituted or unsubstituted monovalent non-aromatic condensed
polycyclic group, a substituted or unsubstituted monovalent non-aromatic condensed
heteropolycyclic group, -Si(Q1)(Q2)(Q3), -N(Q1)(Qz2), -B(Q1)(Qz2), -S(=O)2(Q1), and - P(=O)(Q1)(Q2), a1 to a2 are each independently an integer from 1 to 10, at least one substituent of the substituted C3-C60 carbocyclic group, the substituted C1-C60 heterocyclic group, the substituted C1-C60 alkyl group, the substituted C2-C60 alkenyl group, the substituted C2-C60 alkynyl group, the substituted C1-C60alkoxy group, the substituted C3-C10 cycloalkyl group, the substituted C1-C10 heterocycloalkyl group, the substituted C3-C10 cycloalkenyl group, the substituted C1-C10 heterocycloalkenyl group, the substituted C6-C60 aryl group, the substituted C6-C60 aryloxy group, the substituted C6-C60 arylthio group, the substituted C1-C60 heteroaryl group, the substituted monovalent non-aromatic condensed polycyclic group, and the substituted monovalent non-aromatic condensed heteropolycyclic group is selected from:
	deuterium, -F, -Cl, -Br, -l, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazone group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, and a C1-C60 alkoxy group;
	a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, and a C1-C60 alkoxy group, each substituted with at least one selected from deuterium, -F, - Cl, -Br, -l, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazone group, a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkeny group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-Ceo heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, -Si(Q11)(Q12)(Q13), - N(Q11)(Q12), -B(Q11)(Qi2), -C(=O)(Q11), -S(=O)2(Q11), and - (=O)(Q11)(Q12);
	a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10
cycloalkenyl group, a C1-C10 heterocycloalkeny group, a C6-C60 aryl group, a C6-C60
aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-
aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, a biphenyl group, and a terphenyl group;
	a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkeny group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C10 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, a biphenyl group, and a terphenyl group, each substituted with at least one selected from deuterium, -F, -Cl, -Br, -l, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazone group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, a C1-C60 alkoxy group, a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1- C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, a
biphenyl group, a terphenyl! group, -Si(Q21)(Qz22)(Qz23), -N(Qz21)(Qz22), -B(Qz21)(Qz22), -
C(=O0)(Qa21), -S(=O)2(Qa1), and -P(=O)(Q21)(Qz22); and
	-Si(Q31)(Q32)(Q33), -N(Q31)(Q32), -B(Q31)(Qsz2), -C(=O)(Q31), -S(=O)2(Q31),
and -P(=O)(Q31)(Q32), Q1 to Qs, Q11 to Qi3, Q21 to Q23, and Q31 to Q33 are each independently selected from hydrogen, deuterium, -F, -Cl, -Br, -l, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazone group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, a C1-C60 alkoxy group, a C3-C10
cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-
C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryl group substituted with
a C1-C60 alkyl group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed
polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, a
biphenyl group, and a terphenyl group, and * indicates a binding site to a neighboring atom.
	Reclaim 10. The heterocyclic compound of claim 9, wherein  A1 to A7 are each independently selected from a benzene group, a naphthalene group, a fluorene group, a spiro-bifluorene group, a benzofluorene group, a dibenzofluorene group, a phenanthrene group, an anthracene group, a fluoranthene group, a triphenylene group, a pyrene group, a chrysene group, a perylene group, a thiophene group, a furan group, a silole group, a carbazole group, an indole group, an isoindole group, a benzofuran group, a benzothiophene group, a benzosilole group, a dibenzofuran group, a dibenzothiophene group, a benzocarbazole group, a dibenzocarbazole group, and a dibenzosilole group (See refereed composition and rejection of claim 1).
	Reclaim 11, Hatakeyama discloses that the first linking group and the second linking group are each independently selected from a single bond, *-O-”’, and *-S-*’, and * and * each indicate a binding site to a neighboring atom (-O- in refereed composition).
	Reclaim 12, Hatakeyama discloses that X1 and X2 are identical to each other (refereed composition).
	Reclaim 13, Hatakeyama discloses that i) X1 and X2 are both O, A1 and A2 are not linked to each other, and A4 and A5 are not linked to each other: 
	ii) X1 and X2 are both S, A1 and A2 are not linked to each other, and A4 and A5 are not linked to each other; or  
	iii) X1 and X2 are both O, and the first linking group and the second linking group are both *-O-*, and  * and * each indicate a binding site to a neighboring atom.
	Reclaim 14. The heterocyclic compound of claim 9, wherein Li is selected from: 
	a benzene group, a pentalene group, an indene group, a naphthalene group, an azulene group, a heptalene group, an indacene group, an acenaphthalene group, a fluorene group, a spiro-bifluorene group, a spiro-benzofluorene-fluorene group, a benzofluorene group, a dibenzofluorene group, a phenalene group, a phenanthrene group, an anthracene group, a fluoranthene group, a pyrene group, a chrysene group, a naphthacene group, a picene group, a perylene group, a pyrrole group, a thiophene group, a furan group, a silole group, an imidazole group, a pyrazole group, a thiazole group, an isothiazole group, an oxazole group, an isoxazole group, a pyridine group, a pyrazine group, a pyrimidine group, a pyridazine group, a triazine group, a benzofuran group, a benzothiophene group, a dibenzofuran group, a  ibenzothiophene group, a carbazole group, a benzosilole group, a dibenzosilole group, a quinoline group, an isoquinoline group, a benzimidazole group, an imidazopyridine group, and an imidazopyrimidine group; and
	a benzene group, a pentalene group, an indene group, a naphthalene group, an azulene group, a heptalene group, an indacene group, an acenaphthalene group, a fluorene group, a spiro-bifluorene group, a spiro-benzofluorene-fluorene group, a benzofluorene group, a dibenzofluorene group, a phenalene group, a phenanthrene group, an anthracene group, a fluoranthene group, a pyrene group, a chrysene group, a naphthacene group, a picene group, a perylene group, a pyrrole group, a thiophene group, a furan group, a silole group, an imidazole group, a pyrazole group, a thiazole group, an isothiazole group, an oxazole group, an isoxazole group, a pyridine group, a pyrazine group, a pyrimidine group, a pyridazine group, a triazine group, a benzofuran group, a benzothiophene group, a dibenzofuran group, a dibenzothiophene group, a carbazole group, a benzosilole group, a dibenzosilole group, a quinoline group, an isoquinoline group, a benzimidazole group, an imidazopyridine group, and an imidazopyrimidine group, each substituted with at least one selected from deuterium, - F, -Cl, -Br, -l, a hydroxyl group, a cyano group, a C1-C20 alkyl group, a C1-C20 alkoxy group, a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclopenteny! group, a cyclohexenyl group, a phenyl group, a biphenyl group, a terohenyl group, a pentalenyl group, an indenyl group, a naphthyl group, an azulenyl group, a heptaleny group, an indacenyl group, an acenaphthyl group, a fluorenyl group, a spiro-bifluoreny group, a benzofluorenyl group, a dibenzofluorenyl group, a phenalenyl group, a phenanthrenyl group, an anthracenyl group, a fluoranthenyl group, a pyrenyl group, a chrysenyl group, a naphthacenyl group, a picenyl group, a perylenyl group, a pentaphenyl group, a hexacenyl group, a pentaceny! group, a rubicenyl group, a coronenyl group, an ovalenyl group, a pyrrolyl group, a thiopheny! group, a furany|group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, a quinolinyl group, an isoquinolinyl group, a benzofuranyl group, a benzothiopheny group, -Si(Q31)(Q32)(Q33), -N(Q31)(Q32), and -B(Q31)(Q32), and Q31 to Q33 are each independently selected from a C1-C20 alkyl group, a C1-C20 alkoxy group, a phenyl group, a biphenyl group, a terpheny group, a naphthyl group, and a pyridinyl group (refereed composition).
	Reclaim 15, Hatakeyama discloses that Ar1 is selected from: 
	a benzene group, a pentalene group, an indene group, a naphthalene group, an
azulene group, a heptalene group, an indacene group, an acenaphthalene group, a fluorene group, a spiro-bifluorene group, a spiro-benzofluorene-fluorene group, a benzofluorene group, a dibenzofluorene group, a phenalene group, a phenanthrene group, an anthracene group, a fluoranthene group, a pyrene group, a chrysene group, a naphthacene group, a picene group, a perylene group, a pyrrole group, a thiophene group, a furan group, a silole group, an imidazole group, a pyrazole group, a thiazole group, an isothiazole group, an oxazole group, an isoxazole group, a pyridine group, a pyrazine group, a pyrimidine group, a pyridazine group, a triazine group, a benzofuran group, a benzothiophene group, a dibenzofuran group, a dibenzothiophene group, a carbazole group, a benzosilole group, a dibenzosilole group, a quinoline group, an isoquinoline group, a benzimidazole group, an imidazopyridine group, and an imidazopyrimidine group; 
	a benzene group, a pentalene group, an indene group, a naphthalene group, an azulene group, a heptalene group, an indacene group, an acenaphthalene group, a
fluorene group, a spiro-bifluorene group, a spiro-benzofluorene-fluorene group, a
benzofluorene group, a dibenzofluorene group, a phenalene group, a phenanthrene
group, an anthracene group, a fluoranthene group, a pyrene group, a chrysene group, a naphthacene group, a picene group, a perylene group, a pyrrole group, a thiophene
group, a furan group, a silole group, an imidazole group, a pyrazole group, a thiazole
group, an isothiazole group, an oxazole group, an isoxazole group, a pyridine group, a
pyrazine group, a pyrimidine group, a pyridazine group, a triazine group, a benzofuran
group, a benzothiophene group, a dibenzofuran group, a dibenzothiophene group, a
carbazole group, a benzosilole group, a dibenzosilole group, a quinoline group, an
isoquinoline group, a benzimidazole group, an imidazopyridine group, and an
imidazopyrimidine group, each substituted with at least one selected from deuterium, -
F, -Cl, -Br, -l, a hydroxyl group, a cyano group, a C1-C20 alkyl group, a C1-C20 alkoxy
group, a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclopenteny!
group, a cyclohexenyl group, a phenyl group, a biphenyl group, a terohenyl group, a
pentalenyl group, an indenyl group, a naphthyl group, an azulenyl group, a heptaleny!
group, an indacenyl group, an acenaphthyl group, a fluorenyl group, a spiro-bifluoreny|
group, a benzofluorenyl group, a dibenzofluorenyl group, a phenalenyl group, a
phenanthrenyl group, an anthracenyl group, a fluoranthenyl group, a pyrenyl group, a
chrysenyl group, a naphthacenyl group, a picenyl group, a perylenyl group, a
pentaphenyl group, a hexacenyl group, a pentaceny! group, a rubicenyl group, a
coronenyl group, an ovalenyl group, a pyrrolyl group, a thiopheny! group, a furany|
group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, a
quinolinyl group, an isoquinolinyl group, a benzofuranyl group, a benzothiopheny|
group, -Si(Q31)(Q32)(Q33), -N(Q31)(Q32), and -B(Q31)(Q32), and Q31 to Q33 are each independently selected from a C1-C20 alkyl group, a C1-C20 alkoxy group, a phenyl group, a biphenyl group, a terpheny group, a naphthyl group, and a pyridinyl group (refereed composition).
	Reclaim 16, Hatakeyama discloses that R1 to R7 are each independently selected from: 
	a group represented by Formula 2, hydrogen, deuterium, -F, -Cl, -Br, -l, a hydroxyl group, a cyano group, a C1-C20 alkyl group, a C1-C20 alkoxy group, a carbazole group, a dibenzofuran group, a dibenzothiophene group, -Si(Q1)(Q2)(Q3), - N(Q1)(Qz2), -B(Q1)(Qz2), -S(=O)2(Q1), and -P(=O)(Q1)(Qz2); and
	a C1-C20 alkyl group, a carbazole group, a dibenzofuran group, and a dibenzothiophene group, each substituted with at least one selected from deuterium, - F, -Cl, -Br, -l, a hydroxyl group, a cyano group, a C1-C20 alkyl group, a C1-C20 alkoxy group, a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclopenteny group, a cyclohexenyl group, a phenyl group, a biphenyl group, and a terphenyl group, and
	Q1 to Q3 are each independently selected from hydrogen, deuterium, -F, -Cl, -
Br, -l, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino
group, a hydrazone group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60
alkynyl group, a C1-C60 alkoxy group, a C3-C10 cycloalkyl group, a C1-C10
heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkeny
group, a C6-C60 aryl group, a C6-C60 aryl group substituted with a C1-C60 alkyl group, a
C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a
monovalent non-aromatic condensed heteropolycyclic group, a biphenyl group, and a
terphenyl group (refereed composition).
	Reclaim17, Hatakeyama discloses that the heterocyclic compound represented by Formula 1 is selected from groups represented by Formulae 1-1 to 1-3:
    PNG
    media_image3.png
    727
    473
    media_image3.png
    Greyscale



	wherein, in Formulae 1-1 to 1-3, X1 and X2 are each independently the same as described in connection with Formula 1, Y1 and Y2 are each independently selected from a single bond, *-O-*, and *-S-*, R11 to R32 are each independently the same as defined in connection with R1 to R7 in connection with Formula 1, and * and * each indicate a binding site to a neighboring atom.
	Reclaim 18, Hatakeyama discloses that i) R12 and Rie are identical to each other, ii) Rao and Rao are identical to each other, iii) Raz and Rze are identical to each other, or at least two of the conditions i) to iii) are satisfied at the same time (refereed composition).
	Reclaim 19, Hatakeyama discloses that i) in Formula 1-1, R11 to Raz are each hydrogen,  il) in Formula 1-1, R12 and R32 are each independently a group represented by Formula 2, a C1-C20 alkyl group, or -N(Q1)(Q2), R14 is hydrogen or a C1-C20 alkyl group, and R11, R13, R1s, and R17 to R32 are each hydrogen, iii) in Formula 1-1, R22 and R26 are each independently a group represented by Formula 2, R14 is hydrogen or a C1-C20 alkyl group, and R11 to R13, Ris to R21, Ras to R27, and R29 to R32 are each hydrogen,
	iv) in Formula 1-1, R2o and R30 are each independently a group represented by
Formula 2, R14 is hydrogen or a C1-C20 alkyl group, and R11 to R13, Ris to Ria, Rat to
R29, and R31 to R32 are each hydrogen, v) in Formula 1-1, R14 is a C1-C20 alkyl group, -CF3, or a group represented by Formula 2, and R11 to R13 and R15 to Raz are each hydrogen,
	vi) in Formula 1-3, R14 is a C1-C20 alkyl group, -CF3, or a group represented by
Formula 2, and R12, R13, R15, R16, and R19 to R31 are each hydrogen, or  
	vil) in Formula 1-3, Riz and Rie are each independently a group represented by
Formula 2 or -N(Q1)(Qz2), R14 is a C1-C20 alkyl group, and R13, Ris, and Rig to Rai are
each hydrogen (refereed composition).
	Reclaim 20, Hatakeyama discloses that the heterocyclic compound is selected from Compounds 1 to 8 and 10 to 35 (refereed composition).:

    PNG
    media_image4.png
    649
    690
    media_image4.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899